Citation Nr: 0949101	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Guarve


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to October 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO). 

Though the Veteran was present at a May 2009 hearing held 
before a Decision Review Officer at the RO, he allowed Dr. 
Guarve to testify on his behalf.  

As discussed below, in light of the recent decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's 
claim for service connection for PTSD has been 
recharacterized as a claim for service connection for an 
acquired psychiatric condition, as reflected on the cover 
page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD, such a claim must be "considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes, and the 
information" submitted by the claimant or obtained by VA.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The situation here is strikingly similar to the Clemons case.  
In his September 2007 claim, the Veteran sought service 
connection for PTSD.  Two VA PTSD examinations and the 
records of two private examinations submitted by the Veteran 
have all ruled out that the Veteran suffers from PTSD.  They 
concur, however, that the Veteran does suffer from some 
psychiatric disorder.  They are not, however, in agreement as 
to its diagnosis.  In June 2009, a VA examiner ruled out the 
possibility that the Veteran suffered from PTSD, but found 
instead that the Veteran suffered from generalized anxiety 
disorder.  A private physician, Dr. Santa, similarly ruled 
out PTSD in a January 2008 evaluation.  Dr. Santa, however, 
did diagnose the Veteran as suffering from major depression, 
a disorder he attributed to the Veteran's service in Korea.  
Finally, in the Veteran's first VA examination in December 
2007, the examiner found that while the Veteran was not 
suffering from PTSD, he was afflicted with dysthymic disorder 
with anxiety features.  

Further, the Veteran's service treatment records reflect that 
the Veteran suffered from nervousness in service.  In his 
October 1953 examination prior to separation, it was noted 
that the Veteran suffered from nervousness and anxiety.  

Though both VA examinations found that the Veteran suffered 
from anxiety, neither offered an opinion as to whether this 
anxiety was incurred in service.  The Board concludes that an 
addendum should be added to the Veteran's most recent VA 
examination to determine whether the Veteran's current 
psychiatric disorder had its onset in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran's claims file should be 
returned to the examiner who conducted the 
June 2009 examination (or, if not 
available, any other qualified examiner) 
for an addendum.  The examiner is 
specifically asked to provide an opinion 
as to whether it is as likely as not (50 
percent or greater) that any psychiatric 
disorder from which the Veteran currently 
suffers had its onset in service, or was 
manifested in service.  In the course of 
drafting the addendum, reference should be 
made to the worries and nervousness noted 
at service separation, and if the examiner 
determines that providing an opinion 
requires a reexamination of the Veteran, 
then that reexamination should be 
scheduled and provided.  

2.  Then, after ensuring any other 
necessary development has been completed 
as may be indicated following completion 
of the foregoing actions, the RO should 
readjudicate the Veteran's claim.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



